Citation Nr: 1505662	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977, November 2001 to May 2002, and from July 2006 to August 2007, including service in Kuwait and Iraq.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

An October 2013 rating decision granted service connection for a right ankle disability effective April 1, 2011, thus this issue is no longer on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing has been associated with the claims file. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's October 2014 hearing testimony effectively withdrew his service connection claim for a left foot disorder.

2.  The Veteran experienced noise exposure during service; current audiometry testing shows a left ear hearing loss disability for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure. 

3.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for a left foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the Veteran's October 2014 Board hearing, he withdrew the appeal of entitlement to service connection for a left foot disorder.  Therefore, there remains no allegation of error of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.

II.  Service Connection

A.  Left Ear Hearing Loss

The Veteran contends that his left ear sensorineural hearing loss is caused by in-service noise exposure and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Based on the May 2011 VA audiological examination, the Board finds that the Veteran has left ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The second element required for direct service connection has also been satisfied as VA has already acknowledged that the Veteran was exposed to in-service acoustic trauma as a wheeled vehicle mechanic.  

Thus, this appeal turns on whether there is a nexus between the Veteran's left ear hearing loss and service.  The Veteran competently and credibly testified at his Board hearing that he experienced hearing loss in service due to the conceded in-service acoustic trauma.  The Veteran also testified to having hearing problems after his discharge.  Accordingly, a nexus to service is established.  To the extent a VA examiner in the June 2011 addendum opinion reached an unfavorable opinion, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for left ear hearing loss is warranted, and the claim is granted.  

B.  Tinnitus 

The Veteran has testified under oath that his tinnitus had its onset in service as a result of exposure to acoustic trauma, and has continued to the present.  

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the Veteran reported recurrent tinnitus to the VA examiner.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, as discussed earlier, the Veteran's exposure to acoustic trauma in service has been established.  Therefore, the Veteran's claim turns on whether the nexus requirement is met. 

With respect to the third and final service-connection requirement, the record contains a June 2011 VA addendum opinion that is unfavorable to the Veteran's tinnitus claim.  That examiner relied heavily on the Veteran's denial of tinnitus during his previous December 2007 VA treatment.  However, the mere fact that the Veteran denied any symptoms of tinnitus at the time of his December 2007 VA treatment does not render his current complaints of such symptoms, persisting since service, inherently incredible.  To the contrary, tinnitus that is recurrent may by definition be intermittent and, thus, need not be constant to qualify as a disability for VA purposes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Furthermore, there is no other evidence of record that discredits the Veteran's testimony in this regard.  
The June 2011 VA examiner provided no reason for rejecting the Veteran's competent and credible report of symptoms in service and their recurrence thereafter.  Based on the foregoing, the Board finds this opinion is not probative with respect to whether the Veteran's tinnitus had its onset in service.  Nieves-Rodriguez.

Moreover, because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of ongoing tinnitus since service.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  Given the above record, the Board finds that the evidence supports the finding that the Veteran's tinnitus had its onset in service and has continued since that time.  As such, service connection for tinnitus is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


ORDER

The appeal for entitlement to service connection for a left foot disorder is dismissed.  

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's claim for service connection for right ear hearing loss was denied because the audiometric test results showed he did not meet the threshold minimum requirements for right ear hearing loss disability under 38 C.F.R. § 3.385.  During the October 2014 Board hearing, the Veteran testified that his right ear hearing loss has worsened since his last examination in May 2011.  Additionally, it has been over three years since the last audiological examination.  Accordingly, the Board finds a new examination is necessary to assess the current extent of his right ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right ear hearing loss.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right ear hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination to reassess the severity of the Veteran's hearing loss to determine whether he now meets the criteria for right ear hearing loss for VA purposes.  If he does, the examiner should opine on whether the current right ear hearing loss disability is at least as likely as not the result of service, to include the noise exposure therein.  The claims file should be made available to and reviewed by the examiner.

All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


